Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-2 pertains to Species I for continuing prosecution without traverse in the communication with the Office on 08/17/2022 is acknowledged.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                           Claim Rejections - 35 USC § 103
4. 	The following is a quotation of U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1-2  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hata et al  (US 10.130,375)  thereafter Hata 375 or as an alternative rejected under 35 USC § 103 as being obvious over Hata et al  (US 10.130,375)  thereafter Hata 375
	With regard to claim 1, Hata 375 appears to disclose ( the abstract, Fig 3) a method is provided for forming an Enhancement-Mode HEMT structure having  a AlGaN/GaN structure    ( page 9 , column 1 lines 52-65) to produce a 2DEG in the GaN portion of the AlGaN/GaN structure,( page 9 column 1 line 66)  the method comprising: forming a gate structure for Enhancement mode HEMT structure comprising (gate 302. Page 11,column 5 line 66) : a beryllium doped, molecular beam epitaxy layer formed under gallium-rich growth conditions to produce resistive material that shifts the band structure in an AlGaN/GaN HEMT to produce positive threshold voltages required for E-mode operation. (page 2, column 2 line 23-25. Page 9 column 1 lines 33-63, page 10-column 3 line 37-47)
	With regard to claim 2, Hata 375 discloses ( the abstract, Fig 3) a method
wherein the beryllium doped Group III-N layer is grown by MBE with a predetermined gallium to nitrogen flux ratio selected to maintain more than a monolayer of liquid gallium on the surface during the MBE growth. (column 7 line 45-67,column 8 line 33-67)

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9,30 AM -6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897